Exhibit 10.3

Execution Version

SECOND AMENDED AND RESTATED SECURITY AGREEMENT

Dated as of February 26, 2016

among

BASIC ENERGY SERVICES, INC.

and the other Debtors parties hereto

in favor of

BANK OF AMERICA, N.A.,
as Administrative Agent

 

 

 

--------------------------------------------------------------------------------

 

Table of Contents
(CONTINUED)

SECTION 1.DEFINITIONS2

SECTION 2.GRANT OF SECURITY INTEREST5

2.1Grant of Security Interest5

2.2Avoidance Limitation6

2.3Debtors Remain Liable6

SECTION 3.REPRESENTATIONS AND WARRANTIES7

3.1Title; No Other Liens7

3.2Perfected First Priority Liens7

3.3Debtor’s Legal Name; Jurisdiction of Organization; Chief Executive Office7

3.4Certain Collateral7

3.5Chattel Paper and Instruments8

3.6Receivables8

3.7Bank Accounts9

SECTION 4.COVENANTS AND AGREEMENTS9

4.1Covenants in Credit Agreement9

4.2Maintenance of Insurance9

4.3Maintenance of Perfected Security Interest; Further Documentation; Filing
Authorization; Further Assurances; Power of Attorney9

4.4Changes in Name, etc11

4.5Delivery of Instruments, Chattel Paper, and Documents11

4.6Deposit Accounts12

4.7Modifications of Receivables, Chattel Paper, Instruments and Payment
Intangibles; Administration of Accounts13

4.8Actions With Respect to Certain Collateral14

SECTION 5.LIMITATION ON PERFECTION OF SECURITY INTEREST14





-2-

 

--------------------------------------------------------------------------------

 

Table of Contents
(CONTINUED)

5.1Chattel Paper and Instruments14

5.2Documents15

5.3Letter of Credit Rights15

SECTION 6.REMEDIAL PROVISIONS15

6.1General Interim Remedies15

6.2Receivables, Chattel Paper, Instruments and Payment Intangibles15

6.3Contracts16

6.4Foreclosure17

6.5Application of Proceeds18

6.6Waiver of Certain Rights18

6.7Remedies Cumulative18

6.8Reinstatement18

SECTION 7.MISCELLANEOUS19

7.1Amendments19

7.2Notices19

7.3No Waiver by Course of Conduct; Cumulative Remedies; No Duty19

7.4Enforcement Expenses; Indemnification19

7.5Successors and Assigns20

7.6Set-Off20

7.7Counterparts20

7.8Severability21

7.9Section Headings21

7.10Integration21

7.11GOVERNING LAW ETC21





-3-

 

--------------------------------------------------------------------------------

 

Table of Contents
(CONTINUED)

7.12Additional Debtors22

7.13Termination; Releases22

7.14Existing Security Agreement23

 

 

SCHEDULES

Schedule 3.3—Organization Information

Schedule 3.4—Certain Collateral

Schedule 3.5—Instruments

Schedule 3.7—Bank Accounts

 

ANNEXES

Annex I—Security Agreement Supplement

 

-4-

 

--------------------------------------------------------------------------------

 

 

SECOND AMENDED AND RESTATED SECURITY AGREEMENT

This SECOND AMENDED AND RESTATED SECURITY AGREEMENT dated as of February 26,
2016 (this “Agreement”), is among BASIC ENERGY SERVICES, INC., a Delaware
corporation (the “Borrower”), the undersigned subsidiaries of the Borrower (the
Borrower and such undersigned subsidiaries collectively being the “Debtors”),
and BANK OF AMERICA, N.A., in its capacity as administrative agent (in such
capacity, the “Administrative Agent”) for the benefit of the holders of the
Secured Obligations (as defined below).

INTRODUCTION

Reference is made to the Credit Agreement dated as of February 15, 2011 and
amended and restated pursuant to the Amended and Restated Credit Agreement dated
as of November 26, 2014 (as amended, restated or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, certain financial
institutions which are or may become parties thereto, and Bank of America, N.A.,
as Administrative Agent.  Pursuant to the Guaranty dated as of February 15, 2011
and amended and restated pursuant to the Amended and Restated Guaranty dated as
of November 26, 2014 (as amended, restated or otherwise modified from time to
time, the “Guaranty”), made by the Debtors (other than the Borrower) in favor of
the Administrative Agent, such Debtors have agreed to guarantee, among other
things, the full payment and performance of all of the Borrower’s obligations
under the Credit Agreement.

In connection with the Credit Agreement, the Debtors entered into that certain
Security Agreement dated as of February 15, 2011 (as amended by a Ratification
and Amendment dated as of November 26, 2014, and as amended and restated
pursuant to the Amended and Restated Security Agreement dated as of April 21,
2015, the “Existing Security Agreement”), in order to secure the Borrower’s
obligations under the Credit Agreement, the Debtors’ obligations under the
Guaranty, and all other Secured Obligations (as defined below).

Concurrently herewith, the Borrower, the Other Debtors, the Administrative Agent
and the Required Lenders are entering into an Amendment No. 3 to Amended and
Restated Credit Agreement amending the Credit Agreement (the “Third Amendment”)
pursuant to which, among other things, the Administrative Agent has been
authorized to release its security interest in certain collateral under the
Existing Security Agreement. In furtherance of the foregoing, the Administrative
Agent and the Debtors are entering into this Agreement, which amends and
restates the Existing Security Agreement in its entirety.

The Debtors share an identity of interest as members of a combined group of
companies and will derive substantial direct and indirect economic and other
benefits from the extensions of credit under the Credit Agreement.  Therefore,
in consideration of the credit expected to be received in connection with the
Credit Agreement, the Debtors jointly and severally agree with the
Administrative Agent as follows:



 

--------------------------------------------------------------------------------

 

 

Section 1.

DEFINITIONS

1.1Terms defined above and elsewhere in this Agreement shall have their
specified meanings.  Capitalized terms used herein but not defined herein shall
have the meanings specified by the Credit Agreement.  All terms used herein and
defined in the UCC shall have the same definitions herein as specified therein.

1.2Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Debtor, shall refer to such Debtor’s
Collateral or the relevant part thereof. 

1.3The following terms shall have the following meanings:

“Collateral” has the meaning specified in Section 2.1.

“Collateral Account” means any deposit account with the Administrative Agent
(including any Dominion Account) which is designated, maintained, and under the
sole control of the Administrative Agent and is pledged to the Administrative
Agent which has been established pursuant to the provisions of this Agreement or
the Credit Agreement for the purposes described in this Agreement or the Credit
Agreement including collecting, holding, disbursing, or applying certain funds.

“Contracts” shall mean all contracts, undertakings, or agreements (other than
rights evidenced by Chattel Paper, Documents or Instruments) to which any Debtor
now is, or hereafter will be, bound, or a party, beneficiary or assignee, in any
event, including all contracts, undertakings, or agreements in or under which
any Debtor may now or hereafter have any right, title or interest, including any
agreement relating to the terms of payment or the terms of performance of any
Receivable.

“Control Agreement” means any account control agreement entered into pursuant to
Section 4.6 of this Agreement.

“Deposit Accounts” means all “deposit accounts” (as defined in the UCC) now or
hereafter held in the name of any Debtor, other than any Excluded Account.

“Event of Default” means any “Event of Default” under the Credit Agreement.

“Excluded Accounts” means, collectively, Deposit Accounts that contain only the
proceeds of the Term Loan Priority Collateral or the proceeds of loans under the
Term Loan Agreement, the Term Loan Escrow Account and the Term Loan Proceeds
Collateral Account.

“Excluded Property” means any of the following property or assets of any Debtor:

(a)General Intangibles and Contracts which by their respective express terms
prohibit the grant of a security interest, except to the extent such prohibition
is ineffective under the UCC;



-2-

 

--------------------------------------------------------------------------------

 

 

(b)permits and licenses to the extent the grant of a security interest therein
is prohibited under applicable Law or regulation or by their express terms,
except to the extent such prohibition is ineffective under the UCC;

(c)the Term Loan Escrow Account;

(d)the Term Loan Proceeds Collateral Account; and

(e)any other Term Loan Priority Collateral.

“Investment Property” means, other than any shares or equity interests
constituting Excluded Property, all investment property now owned or hereafter
acquired by any Debtor, wherever located, including (i) all securities, whether
certificated or uncertificated, including stocks, bonds, interests in limited
liability companies, partnership interests, treasuries, certificates of deposit,
and mutual fund shares; (ii) all securities entitlements of any Debtor,
including the rights of any Debtor to any Securities Account and the financial
assets held by a securities intermediary in such securities account and any free
credit balance or other money owing by any securities intermediary with respect
to that account; (iii) all Securities Accounts of any Debtor; (iv) all commodity
contracts of any Debtor; and (v) all commodity accounts held by any Debtor.

“Payment Item” each check, draft or other item of payment payable to a Debtor,
including those constituting proceeds of any Collateral.

“Permitted Liens” means any Liens permitted by Section 7.01 of the Credit
Agreement.

“Permitted Prior Liens” means the following:  (i) with respect to Instruments
and Deposit Accounts, Liens permitted by clauses (c) and (h) of Section 7.01 of
the Credit Agreement and, solely with respect to applicable Deposit Accounts,
Liens permitted by clause (f) of Section 7.01 of the Credit Agreement, and
(ii) with respect to all other property, Liens permitted by Section 7.01 of the
Credit Agreement.

“Proceeds” means all of each Debtor’s present and future (a) proceeds of the
Collateral, whether arising from the collection, sale, lease, exchange,
assignment, licensing, or other disposition of the Collateral, (b) any and all
payments (in any form whatsoever) made or due and payable from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the Collateral by any Governmental Authority
(or any person acting under color of governmental authority), (c) claims against
third parties for impairment, loss, damage, or impairment of the value of such
property, and (d) any and all proceeds of, and all claims for, any insurance,
indemnity, warranty or guaranty payable from time to time with respect to any of
the Collateral, including any credit insurance with respect to Receivables, in
each case whether represented as money, deposit accounts, accounts, general
intangibles, securities, instruments, documents, chattel paper, inventory,
equipment, fixtures, or goods.

“Receivables” means all of each Debtor’s present and future accounts, accounts
from Governmental Authorities, instruments, and general intangibles, including
those arising from the provision of services, sale of inventory, or renting of
equipment to the customers of any Debtor,



-3-

 

--------------------------------------------------------------------------------

 

 

and rights to payment under all Contracts, income tax refunds, and other rights
to the payment of money, together with all of the right, title and interest of
any of the Debtors in and to (a) all security pledged, assigned, hypothecated or
granted to or held by any of the Debtors to secure the foregoing, (b) all of any
of the Debtors’ right, title and interest in and to any goods or services, the
sale of which gave rise thereto, (c) all guarantees, endorsements and
indemnifications on, or of, any of the foregoing, (d) all powers of attorney
granted to any of the Debtors for the execution of any evidence of indebtedness
or security or other writing in connection therewith, (e) all credit
information, reports and memoranda relating thereto, and (f) all other writings
related in any way to the foregoing.

“Records” means all of each Debtor’s present and future books, accounting
records, files, computer files, computer programs, correspondence, credit files,
records, ledger cards, invoices, and other records primarily related to any
other items of Collateral, including without limitation all similar information
stored on a magnetic medium or other similar storage device and other papers and
documents in the possession or under the control of any of the Debtors or any
computer bureau from time to time acting for any of the Debtors.

“Secured Obligations” means (a) all principal, interest, premium, fees,
reimbursements, indemnifications, and other amounts now or hereafter owed by the
Borrower under the Credit Agreement, this Agreement, and the other Loan
Documents; (b) all amounts now or hereafter owed by the other Debtors under the
Guaranty, this Agreement, and the other Loan Documents; (c) all Obligations now
or hereafter owed by the Borrower or any other Loan Party to any Hedge Bank with
respect to any Swap Contract, (d) all Obligations now or hereafter owed by the
Borrower or any other Loan Party to any Cash Management Bank with respect to any
Cash Management Agreement, and (e) any increases, extensions, renewals,
replacements, and rearrangements of the foregoing obligations under any
amendments, supplements, and other modifications of the agreements creating the
foregoing obligations, in each case, whether direct or indirect, absolute or
contingent.

“Securities Accounts” means all securities accounts (as defined in the UCC) now
or hereafter held in the name of any Debtor, other than any Excluded Account.

“Specified ABL Facility Priority Collateral” means all General Intangibles,
Chattel Paper, Instruments, Documents, Letter-of-Credit Rights and Commercial
Tort Claims, in each case pertaining to the property described in clause (a) and
clauses (c) through (g) of the definition of “Collateral.”

“State of Organization” means the jurisdiction of organization of each of the
Debtors as listed on Schedule 3.3.

“Supporting Obligations” shall mean all supporting obligations, including
letters of credit and guaranties issued in support of Accounts, Chattel Paper,
Documents, General Intangibles or Instruments.

“Term Loan Escrow Account” means the “Escrow Account” as defined in the Term
Loan Agreement



-4-

 

--------------------------------------------------------------------------------

 

 

“Term Loan Priority Collateral” has the meaning given such term in the
Intercreditor Agreement.

“Term Loan Proceeds Collateral Account” means the “Term Loan Proceeds Collateral
Account” as defined in the Term Loan Agreement.

“UCC” means the Uniform Commercial Code as in effect on the date hereof in the
State of New York, as amended from time to time, and any successor statute.

Section 2.

GRANT OF SECURITY INTEREST

2.1Grant of Security Interest.  Each Debtor hereby grants to the Administrative
Agent, or hereby confirms that the Administrative Agent has previously been
granted, for the benefit of the holders of the Secured Obligations, a security
interest in all of such Debtor’s right, title, and interest in and to the
following property (the “Collateral”) to secure the payment and performance of
the Secured Obligations:

(a)all Accounts (including unbilled accounts and Accounts which constitute
Proceeds of Inventory and are treated as accounts receivable on the books of a
Debtor but excluding Accounts arising solely from the sale, lease, license,
assignment or other disposition of Term Loan Priority Collateral other than
Inventory);

(b)all Specified ABL Facility Priority Collateral;

(c)all Deposit Accounts (other than (i) Deposit Accounts that contain only the
Proceeds of the Term Loan Priority Collateral or the proceeds of loans under the
Term Loan Agreement, (ii) the Term Loan Escrow Account and (iii) the Term Loan
Proceeds Collateral Account) with any bank or other financial institution
(including all cash, cash equivalents, financial assets, negotiable instruments
and other evidence of payment, and other funds on deposit therein or credited
thereto, other than, in each case, to the extent constituting the identifiable
Proceeds of Term Loan Priority Collateral);

(d)all Securities Accounts (other than (i) Securities Accounts that contain only
the Proceeds of the Term Loan Priority Collateral or the proceeds of loans under
the Term Loan Agreement, (ii) the Term Loan Escrow Account and (iii) the Term
Loan Proceeds Collateral Account) with any securities intermediary (including
any and all Investment Property and all funds or other property held therein or
credited thereto, other than, in each case, to the extent constituting the
identifiable Proceeds of Term Loan Priority Collateral);

(e)all Commodity Accounts (other than (i) Commodity Accounts that contain only
the Proceeds of the Term Loan Priority Collateral or the proceeds of loans under
the Term Loan Agreement, (ii) the Term Loan Escrow Account and (iii) the Term
Loan Proceeds Collateral Account) with any commodities intermediary (including
any and all commodity contracts and all funds and other property held therein or
credited thereto, other than, in each case, to the extent constituting the
identifiable Proceeds of Term Loan Priority Collateral);



-5-

 

--------------------------------------------------------------------------------

 

 

(f)all accessions to, substitutions for and replacements of the foregoing,
together with all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto; and

(g)to the extent not otherwise included, all Proceeds (including without
limitation, all insurance proceeds related to the above), Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any Person with respect to any of the foregoing;

provided,  however, that notwithstanding anything to the contrary contained
herein or in any other Loan Document, this Agreement shall not constitute nor
evidence a grant of a security interest, collateral assignment or any other type
of Lien in Excluded Property provided further, that the Proceeds of Excluded
Property shall not constitute Excluded Property solely by virtue of being
Proceeds thereof but only to the extent that such Proceeds otherwise
independently constitute Excluded Property hereunder.

To the extent that the Collateral is not subject to the UCC, each Debtor
collaterally assigns all of such Debtor’s right, title, and interest in and to
such Collateral to the Administrative Agent for the benefit of the holders of
the Secured Obligations to secure the payment and performance of the Secured
Obligations to the full extent that such a collateral assignment is possible
under the relevant Law.

2.2Avoidance Limitation.  Notwithstanding Section 2.1 above, the amount of any
Debtor’s Secured Obligations that are secured by its rights in Collateral
subject to a Lien in favor of the Administrative Agent hereunder or under any
other Security Document shall be limited to the extent, if any, required so that
the Liens it has granted under this Security Agreement shall not be subject to
avoidance under Section 548 of the Bankruptcy Code of the United States or to
being set aside or annulled under any applicable Law relating to fraud on
creditors.  In determining the limitations, if any, on the amount of any
Debtor’s Secured Obligations that are subject to the Lien on such Debtor’s
Collateral hereunder pursuant to the preceding sentence, it is the intention of
the parties hereto that any rights of subrogation or contribution which such
Debtor may have under the Guaranty, any other agreement or applicable Law shall
be taken into account.    

2.3Debtors Remain Liable.  Anything herein to the contrary
notwithstanding:  (a) each Debtor shall remain liable under the Contracts
included in the Collateral to the extent set forth therein to perform such
Debtor’s obligations thereunder to the same extent as if this Agreement had not
been executed; (b) the exercise by the Administrative Agent of any rights
hereunder shall not release any Debtor from any obligations under the Contracts
included in the Collateral; and (c) the Administrative Agent shall not have any
obligation under the Contracts included in the Collateral by reason of this
Agreement, nor shall the Administrative Agent be obligated to perform or fulfill
any of the obligations of any Debtor thereunder, including any obligation to
make any inquiry as to the nature or sufficiency of any payment any Debtor may
be entitled to receive thereunder, to present or file any claim, or to take any
action to collect or enforce any claim for payment thereunder.



-6-

 

--------------------------------------------------------------------------------

 

 

Section 3.

REPRESENTATIONS AND WARRANTIES

To induce the Lenders to make Credit Extensions to the Borrower under the Credit
Agreement, each Debtor hereby represents and warrants to the Administrative
Agent, for the benefit of the holders of the Secured Obligations, that:

3.1Title; No Other Liens.  Except for the security interests granted to the
Administrative Agent for the benefit of the holders of the Secured Obligations
pursuant to this Agreement and the other Permitted Liens, such Debtor owns each
item of the Collateral free and clear of any and all Liens or claims of
others.  No financing statement or other public notice with respect to all or
any part of the Collateral is on file or of record in any public office, except
such (a) as have been filed in favor of the Administrative Agent, for the
ratable benefit of the holders of the Secured Obligations, pursuant to this
Agreement, and (b) as are permitted by the Credit Agreement.

3.2Perfected First Priority Liens.  The security interests granted pursuant to
this Agreement (a) based upon the filing of a financing statement with respect
to each Debtor describing the Collateral in the office located in the
jurisdiction listed on Schedule 3.3 opposite such Debtor, and the taking of all
applicable actions in respect of perfection contemplated by Sections 4.5,  4.6,
and 4.8 in respect of Collateral, will constitute valid perfected security
interests in all of the Collateral subject to Article 9 of the UCC in favor of
the Administrative Agent, for the benefit of the holders of the Secured
Obligations, as collateral security for such Debtor’s Obligations, enforceable
in accordance with the terms hereof  and the UCC against all creditors of such
Debtor and any Persons purporting to purchase any Collateral from such Debtor
and (b) are prior to all other Liens on the Collateral except for Permitted
Prior Liens (and subject to the limitations on perfection and method of
perfection provided in Section 5).

3.3Debtor’s Legal Name; Jurisdiction of Organization; Chief Executive
Office.  On the date of this Agreement, each Debtor’s exact legal name is set
forth on the signature page hereof, and from and after an amendment or
modification thereto, on a written notification delivered to the Administrative
Agent pursuant to Section 4.4.  On the date hereof, such Debtor’s jurisdiction
of organization, type of organization, identification number from the
jurisdiction of organization (if any), and the location of such Debtor’s chief
executive office or sole place of business or principal residence, as the case
may be, are specified on Schedule 3.3.

3.4Certain Collateral.  None of the Collateral constitutes, or is the Proceeds
of, farm products and none of the Collateral has been purchased for, or will be
used by any Debtor primarily for personal, family or household purposes.  Except
as set forth on Schedule 3.4 or otherwise notified to the Administrative Agent
pursuant to Section 4.8:

(a)none of the account debtors or other persons obligated on any of the
Collateral of such Debtor is a Governmental Authority subject to the Federal
Assignment of Claims Act or like federal or state statute or rule in respect of
such Collateral of the type described in Section 4.8(a); and



-7-

 

--------------------------------------------------------------------------------

 

 

(b)such Debtor holds no commercial tort claims.

3.5Chattel Paper and Instruments.  Each of the Instruments and Chattel Paper
pledged by such Debtor hereunder constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, and general principles of equity. 
Schedule 3.5 lists all of the Instruments issued to or held by each Debtor as of
the Third Amendment Effective Date.

3.6Receivables.    

(a)No amount payable to such Debtor under or in connection with any Receivable
is evidenced by any Instrument or Chattel Paper which has not been delivered to
the Administrative Agent to the extent required by Section 5.

(b)The amounts represented by such Debtor to the Secured Parties from time to
time as owing to such Debtor in respect of the Receivables will at such times be
accurate in all material respects.

(c)With respect to each Account that is shown as an Eligible Account in a
Borrowing Base Certificate submitted to the Administrative Agent:

(i)it is genuine and in all respects what it purports to be, and is not
evidenced by a judgment;

(ii)it arises out of a completed, bona fide sale and delivery of goods or
rendition of services in the ordinary course of business, and substantially in
accordance with any purchase order, contract or other document relating thereto;

(iii)it is for a sum certain, maturing as stated in the invoice covering such
sale or rendition of services, a copy of which has been furnished or is
available to the Administrative Agent on request;

(iv)no extension, compromise, settlement, modification, credit, deduction or
return has been authorized with respect to the Account, except discounts or
allowances granted in the ordinary course of business that are reflected in the
reports submitted to the Administrative Agent hereunder; and

(v)to the best of the applicable Debtor’s knowledge, (x) there are no facts or
circumstances that are reasonably likely to impair the enforceability or
collectability of such Account; (y) the Account Debtor had the capacity to
contract when the Account arose, continues to meet the applicable Debtor’s
customary credit standards, is solvent, is not contemplating or subject to an
Insolvency Proceeding, and has not failed, or suspended or ceased doing
business; and (z) there are no proceedings or actions threatened or pending
against any Account Debtor that could reasonably be expected to have a material
adverse effect on the Account Debtor’s financial condition.



-8-

 

--------------------------------------------------------------------------------

 

 

3.7Bank Accounts.  Schedule 3.7 lists all Deposit Accounts, Securities Accounts,
commodities accounts and other bank accounts maintained by or for the benefit of
any Debtor as of the Third Amendment Effective Date” with any bank or financial
institution together with the approximate outstanding balance in such Deposit
Account, Securities Account and other bank account as of the date hereof.

Section 4.

COVENANTS AND AGREEMENTS

Each Debtor covenants and agrees with the Administrative Agent and the holders
of the Secured Obligations that, from and after the date of this Agreement until
this Agreement terminates in accordance with Section 7.13(a):

4.1Covenants in Credit Agreement.  Such Debtor shall take, or shall refrain from
taking, as the case may be, each action that is necessary to be taken or not
taken, as the case may be, so that no Default or Event of Default is caused by
the failure to take such action or to refrain from taking such action by such
Debtor or any of its Subsidiaries.

4.2Maintenance of Insurance.  Such Debtor will comply with the provisions of the
Credit Agreement governing the maintenance of insurance for any of its assets
constituting Collateral.  All policies representing liability insurance of the
Debtors shall name the Administrative Agent as additional insured in a form
reasonably satisfactory to the Administrative Agent and all policies
representing casualty insurance of the Debtors insuring Collateral shall name
the Administrative Agent as loss payee in a form reasonably satisfactory to the
Administrative Agent.

4.3Maintenance of Perfected Security Interest; Further Documentation; Filing
Authorization; Further Assurances; Power of Attorney.    

(a)Such Debtor shall maintain the security interest created by this Agreement as
a perfected first priority security interest prior to all other Liens other than
Permitted Prior Liens (and subject to the limitations on perfection and method
of perfection provided in Section 5) and shall defend such security interest
against the claims and demands of all Persons whomsoever.

(b)Such Debtor will furnish to the Administrative Agent from time to time
statements and schedules further identifying and describing the assets and
property of such Debtor and such other reports in connection with the Collateral
as the Administrative Agent may reasonably request, all in reasonable detail.

(c)Subject in each case to Section 5, each Debtor further agrees to take any
other action reasonably requested by the Administrative Agent to insure the
attachment, perfection and priority of, and the ability of the Administrative
Agent to enforce, the security interest in any and all of the Collateral
including, without limitation, (i) executing, delivering and, where appropriate,
filing financing statements and amendments relating thereto under the UCC, to
the extent, if any, that any Debtor’s signature thereon is required therefor;
(ii) complying with any provision of any statute, regulation or treaty of the
United States or any



-9-

 

--------------------------------------------------------------------------------

 

 

other country as to any Collateral if compliance with such provision is a
condition to the attachment, perfection or priority of, or the ability of the
Administrative Agent to enforce, the security interest in such Collateral; and
(iii) taking all actions required by the UCC or by other law, as applicable in
any relevant Uniform Commercial Code jurisdiction, or by other law as applicable
in any foreign jurisdiction.

(d)Each Debtor hereby irrevocably authorizes the Administrative Agent at any
time and from time to time to file in any jurisdiction in which the Uniform
Commercial Code has been adopted any initial financing statements and amendments
thereto that describe the Collateral in a manner generally consistent with
Section 2.1 and contain any other information required by the UCC for the
sufficiency or filing office acceptance of any initial financing statement or
amendment.  Each Debtor agrees to furnish any such information to the
Administrative Agent promptly upon request.  Each Debtor also ratifies its
authorization for the Administrative Agent to have filed in any Uniform
Commercial Code jurisdiction any like initial financing statements or amendments
thereto if filed prior to the date hereof and in respect of this Agreement.

(e)During the existence of an Event of Default,

(i)At Administrative Agent’s request, each Debtor shall take any actions
reasonably requested by Administrative Agent with respect to such Event of
Default, including diligently endeavoring to cure any material defect existing
or claimed with respect to any Collateral, and taking all reasonably necessary
and desirable steps for the defense of any legal proceedings affecting any
Collateral, including the employment of counsel, the prosecution or defense of
litigation, and the release or discharge of all adverse claims;

(ii)Administrative Agent, whether or not named as a party to any legal
proceedings, is authorized to take any additional steps as Administrative Agent
deems necessary or desirable for the defense of any such legal proceedings or
the protection of the validity or priority of this Agreement and the liens,
security interests, and assignments created hereunder, including the employment
of independent counsel, the prosecution or defense of litigation, the compromise
or discharge of any adverse claims made with respect to any Collateral and the
payment or removal of prior liens or security interests, and the reasonable
expenses of Administrative Agent in taking such action shall be paid by the
Debtors; and

(iii)Each Debtor agrees that, if such Debtor fails to perform under this
Agreement or any other Loan Document, Administrative Agent may, but shall not be
obligated to, perform such Debtor’s obligations under this Agreement or such
other Loan Document, and any reasonable expenses incurred by Administrative
Agent in performing such Debtor’s obligations shall be paid by such Debtor.  Any
such performance by Administrative Agent may be made by Administrative Agent in
reasonable reliance on any statement, invoice, or claim, without inquiry into
the validity or accuracy thereof.  The amount and nature of any expense of
Administrative Agent hereunder shall be conclusively established by a
certificate of any officer of Administrative Agent absent manifest error.



-10-

 

--------------------------------------------------------------------------------

 

 

(f)Each Debtor hereby irrevocably constitutes and appoints the Administrative
Agent (and all Persons designated by the Administrative Agent) as such Debtor’s
true and lawful attorney (and agent-in-fact) for the purposes provided in this
clause (f).  The Administrative Agent, or the Administrative Agent’s designee,
may, without notice and in either its or a Debtor’s name, but at the cost and
expense of Debtors:

(i)Endorse a Debtor’s name on any Payment Item or other proceeds of Collateral
(including proceeds of insurance) that come into the Administrative Agent’s
possession or control; and

(ii)During an Event of Default, (a) notify any Account Debtors of the assignment
of their Accounts, demand and enforce payment of Accounts by legal proceedings
or otherwise, and generally exercise any rights and remedies with respect to
Accounts; (b) settle, adjust, modify, compromise, discharge or release any
Accounts or other Collateral, or any legal proceedings brought to collect
Accounts or Collateral; (c) sell or assign any Accounts and other Collateral
upon such terms, for such amounts and at such times as the Administrative Agent
deems advisable; (d) collect, liquidate and receive balances in Deposit Accounts
or investment accounts, and take control, in any manner, of proceeds of
Collateral; (e) prepare, file and sign a Debtor’s name to a proof of claim or
other document in a bankruptcy of an Account Debtor, or to any notice,
assignment or satisfaction of Lien or similar document; (f) receive, open and
dispose of mail addressed to a Debtor; (g) endorse any Chattel Paper, Document,
Instrument, bill of lading, or other document or agreement relating to any
Accounts or other Collateral; (h) use a Debtor’s stationery and sign its name to
verifications of Accounts and notices to Account Debtors; (i) use information
contained in any data processing, electronic or information systems relating to
Collateral; (j) make and adjust claims under insurance policies; (k) take any
action as may be necessary or appropriate to obtain payment under any letter of
credit, banker’s acceptance or other instrument for which a Debtor is a
beneficiary; and (l) take all other actions as the Administrative Agent deems
appropriate to fulfill any Debtor’s obligations under the Loan Documents;
provided that, nothing in this paragraph shall provide the Administrative Agent
with authority to take any action with respect to any Account arising solely
from the sale, lease, license, assignment or other disposition of Term Loan
Priority Collateral other than Inventory.

4.4Changes in Name, etc.  Such Debtor will not, except upon 10 days’ prior
written notice to the Administrative Agent (or such shorter period as may be
agreed to by the Administrative Agent in its sole discretion) and the taking of
all actions and the execution of all documents reasonably requested by the
Administrative Agent to maintain the validity, perfection and priority of the
security interests provided for herein:  (a) change its type of organization,
jurisdiction of organization or other legal structure from that referred to in
Section 3.3, (b) change its organizational number if it has one, or (c) change
its name.

4.5Delivery of Instruments, Chattel Paper, and Documents.  If any amount payable
under or in connection with any of the Collateral is or becomes evidenced by any
Instrument or Chattel Paper, such Instrument or Chattel Paper shall, to the
extent required by Section 5, be immediately delivered to the Administrative
Agent, duly indorsed in a manner reasonably satisfactory to the Administrative
Agent, to be held as Collateral pursuant to this Agreement.  If



-11-

 

--------------------------------------------------------------------------------

 

 

any goods are or become covered by a negotiable Document, such Document shall,
to the extent required by Section 5, be immediately delivered to the
Administrative Agent to be held as Collateral pursuant to this Agreement.

4.6Deposit Accounts.    

(a)For each Deposit Account listed on Schedule 3.7 that has a balance of
$250,000 or more as of the date hereof (other than an account exclusively used
for payroll, payroll taxes or employee benefits), the Debtor maintaining such
Deposit Account will take any actions requested by the Administrative Agent to
enable the Administrative Agent to obtain “control” (within the meaning of
Section 9-104 of the UCC) with respect thereto, including the execution of
Control Agreements reasonably acceptable to the Administrative Agent.

(b)For each Deposit Account created by a Debtor after the date hereof, the
Debtor creating and maintaining such Deposit Account shall provide 10 days
written notice (or such lesser period as the Administrative Agent may agree) to
the Administrative Agent prior to the creation of such Deposit Account and, if
at the time of its creation, such Deposit Account (other than an account
exclusively used for payroll, payroll taxes or employee benefits) has a balance
of $250,000 or more, take any actions requested by the Administrative Agent to
enable the Administrative Agent to obtain “control” (within the meaning of
Section 9-104 of the UCC) with respect thereto, including the execution of
Control Agreements reasonably acceptable to the Administrative Agent.

(c)Notwithstanding the foregoing, (i) if the collective balance of any Deposit
Accounts (excluding accounts exclusively used for payroll, payroll taxes or
employee benefits) not subject to the Administrative Agent’s “control” at any
time equals or exceeds $2,000,000, then the Debtors maintaining such Deposit
Accounts shall take such action as is necessary to enable the Administrative
Agent to obtain “control” with respect to such Deposit Accounts, including the
execution of Control Agreements reasonably acceptable to the Administrative
Agent, such that, after giving effect thereto, the collective balance of all
such Deposit Accounts not subject to the Administrative Agent’s “control” is
less than $2,000,000 and (ii) the Administrative Agent agrees with each Debtor
that the Administrative Agent will not give any instructions to a depositary
bank directing the disposition of funds from time to time credited to any
Deposit Account or withhold any withdrawal rights from any Debtor, unless a Cash
Dominion Trigger Period is in effect.

(d)The Debtors shall maintain Dominion Accounts pursuant to lockbox or other
arrangements acceptable to the Administrative Agent.  The Debtors shall obtain
an agreement (in form and substance satisfactory to the Administrative Agent)
from each lockbox servicer and Dominion Account bank, establishing the
Administrative Agent’s control over and Lien in the lockbox or Dominion Account,
which may be exercised by the Administrative Agent only during any Cash Dominion
Trigger Period, requiring immediate deposit of all remittances received in the
lockbox to a Dominion Account, and waiving offset rights of such servicer or
bank, except for customary administrative charges and chargebacks.  If a
Dominion Account is not maintained with Bank of America, the Administrative
Agent may, during any Cash Dominion Trigger Period, require immediate transfer
of all funds in such account to a Dominion Account maintained with Bank of
America.  The Administrative Agent and the Lenders assume



-12-

 

--------------------------------------------------------------------------------

 

 

no responsibility to the Debtors for any lockbox arrangement or Dominion
Account, including any claim of accord and satisfaction or release with respect
to any Payment Items accepted by any bank.

(e)The Debtors shall request in writing and otherwise take all necessary steps
to ensure that all payments on Accounts (other than Accounts arising solely from
the sale, lease, license, assignment or other disposition of Term Loan Priority
Collateral other than Inventory) or otherwise relating to Collateral are made
directly to a Dominion Account (or a lockbox relating to a Dominion
Account).  If any Debtor receives cash or Payment Items with respect to any
Collateral, it shall hold same in trust for the Administrative Agent and
promptly (not later than the next Business Day) deposit same into a Dominion
Account.

4.7Modifications of Receivables, Chattel Paper, Instruments and Payment
Intangibles; Administration of Accounts.    

(a)No Debtor will, without the Administrative Agent’s prior written consent
(which consent shall not be unreasonably withheld or delayed):  (i) compromise
or grant any extension of the time of payment of any of the Collateral
consisting of Receivables, Chattel Paper, Instruments or payment intangibles,
(ii) settle the same for less than the full amount thereof, (iii) release,
wholly or partly, any obligor liable for the payment thereof or (iv) allow any
credit or discount whatsoever thereon; provided, that so long as no Event of
Default has occurred and is continuing, this Section 4.7 shall not restrict any
extensions, credits, discounts, compromises or settlements granted or made by
any Debtor in the ordinary course of such Debtor’s business and consistent with
such prudent practices used in industries that are the same as or similar to
those in which such Debtor is engaged.

(b)Each Debtor shall keep accurate and complete records of all Accounts,
including all payments and collections thereon, and shall submit to the
Administrative Agent sales, collection, reconciliation and other reports in form
satisfactory to the Administrative Agent, on such periodic basis as the
Administrative Agent may request.  The Borrower shall also provide to the
Administrative Agent, concurrently with the delivery of each Borrowing Base
Certificate, a detailed aged trial balance of all Accounts as of the end of the
period covered by such Borrowing Base Certificate, specifying each Account’s
Account Debtor name and address, amount, invoice date and due date, showing any
discount, allowance, credit, authorized return or dispute, and including such
proof of delivery, copies of invoices and invoice registers, copies of related
documents, repayment histories, status reports and other information as the
Administrative Agent may reasonably request.  If Accounts (other than Accounts
arising solely from the sale, lease, license, assignment or other disposition of
Term Loan Priority Collateral other than Inventory) in an aggregate face amount
of $2,500,000 or more cease to be Eligible Accounts (other than as a result of
an increase in aging beyond the eligibility limits), the Borrower shall notify
the Administrative Agent of such occurrence promptly (and in any event within
one Business Day) after the Borrower has knowledge thereof.

(c)If an Account of a Debtor includes a charge for any Taxes, the Administrative
Agent is authorized, in its discretion, to pay the amount thereof to the proper
taxing authority for the account of such Debtor and, if not collected from the
relevant account debtor, to charge Debtor therefor; provided,  however, that
neither the Administrative Agent nor



-13-

 

--------------------------------------------------------------------------------

 

 

the Lenders shall be liable for any Taxes that may be due from the Debtor or
with respect to any Collateral.

(d)Whether or not a Default or Event of Default exists, the Administrative Agent
shall have the right at any time, in the name of the Administrative Agent, any
designee of the Administrative Agent or any Debtor, to verify the validity,
amount or any other matter relating to any Account of the Debtors by mail,
telephone or otherwise.  The Debtors shall cooperate fully with the
Administrative Agent in an effort to facilitate and promptly conclude any such
verification process.

4.8Actions With Respect to Certain Collateral.    

(a)If any of the account debtors or other Persons obligated on any of the
Receivables, Chattel Paper, Instruments or payment intangibles with a value in
excess of $5,000,000, or on any Contract with a value in excess of $5,000,000 in
any twelve month period, is or becomes a governmental authority subject to the
Federal Assignment of Claims Act or like federal or state statute or rule in
respect of such Collateral, Debtor shall promptly (i) notify the Administrative
Agent in a writing signed by such Debtor that such account debtor or other
Person obligated on such Collateral is a Governmental Authority subject to the
Federal Assignment of Claims Act or like federal or state statute or rule and
(ii) take all actions reasonably required by the Administrative Agent to insure
the attachment, perfection or priority of, or the ability of the Administrative
Agent to enforce, the security interest in such Collateral.

(b)If any Debtor shall at any time hold or acquire a commercial tort claim with
a value in excess of $5,000,000, such Debtor shall promptly notify the
Administrative Agent in a writing signed by such Debtor of the brief details
thereof and grant to the Administrative Agent in such writing a security
interest therein and in the proceeds thereof, all upon the terms of this
Security Agreement, with such writing to be in form and substance reasonably
satisfactory to the Administrative Agent.  Notwithstanding the foregoing, any
such security interest in commercial tort claims shall, prior to the occurrence
of an Event of Default (and after the occurrence of an Event of Default unless
the Administrative Agent has demanded the attachment of such security interest
thereto), not be required to attach to the extent the value of any such
commercial tort claim does not exceed $5,000,000.

Section 5.

LIMITATION ON PERFECTION OF SECURITY INTEREST

5.1Chattel Paper and Instruments.  The perfection of the security interest
granted in Section 2 above in, respectively, Chattel Paper (whether tangible or
electronic) and Instruments will, prior to the occurrence of an Event of Default
(and after the occurrence of an Event of Default unless the Administrative Agent
has required that further actions are taken with respect to the perfection
thereof), be effected solely by filing an appropriate financing statement under
the applicable Uniform Commercial Code so long as (a) with respect to all
Chattel Paper and Instruments, the aggregate face amount of all such Chattel
Paper and Instruments does not exceed $5,000,000 and (b) with respect to any
individual Chattel Paper or Instrument, the face amount thereof does not exceed
$2,500,000.  Notwithstanding the foregoing, if no Event of



-14-

 

--------------------------------------------------------------------------------

 

 

Default exists, then upon the request of any Debtor the Administrative Agent
shall deliver any Chattel Paper or Instrument in its possession to that Debtor
if that Debtor requires possession in order to collect such Chattel Paper or
Instrument.

5.2Documents.  The perfection of the security interest granted in Section 2
above in Documents will, prior to the occurrence of an Event of Default (and
after the occurrence of an Event of Default unless the Administrative Agent has
required that further actions are taken with respect to the perfection thereof),
be effected solely by filing an appropriate financing statement under the
applicable Uniform Commercial Code so long as (a) the aggregate value of the
goods covered by all such Documents does not exceed $10,000,000 and (b) the
value of the goods covered by any individual Document does not exceed
$5,000,000.

5.3Letter of Credit Rights.  The perfection of the security interest granted in
in Letter-of-Credit Rights will be required only with respect to (a) solely
following the occurrence of an Event of Default and request by the
Administrative Agent, any individual Letter-of-Credit Right the face amount of
which exceeds $2,500,000 and (b) any Letter of Credit Rights constituting
Supporting Obligations.

Section 6.

REMEDIAL PROVISIONS

During the existence of an Event of Default, the Administrative Agent may, at
the Administrative Agent’s option, exercise one or more of the remedies
specified elsewhere in this Agreement or the following remedies:

6.1General Interim Remedies.    

(a)To the extent permitted by Law and subject to the Intercreditor Agreement,
the Administrative Agent may exercise all the rights and remedies of a secured
party under the UCC.

(b)The Administrative Agent may prosecute actions in equity or at law for the
specific performance of any covenant or agreement herein contained or in aid of
the execution of any power herein granted or for the enforcement of any other
appropriate legal or equitable remedy.

(c)The Administrative Agent may require any Debtor to promptly assemble any
tangible Collateral of such Debtor and make it available to the Administrative
Agent at a place to be designated by the Administrative Agent.  The
Administrative Agent may occupy any premises owned or leased by any Debtor where
the Collateral is assembled for a reasonable period in order to effectuate the
Administrative Agent’s rights and remedies hereunder or under law, without
obligation to any Debtor with respect to such occupation.

6.2Receivables, Chattel Paper, Instruments and Payment Intangibles.  Without
limiting any other rights of the Administrative Agent under the Loan Documents,
during the existence of an Event of Default, the Administrative Agent may
establish Collateral Accounts (including additional Dominion Accounts) for the
purpose of collecting the payments due to the



-15-

 

--------------------------------------------------------------------------------

 

 

Debtors under any Contracts or otherwise with respect to the Receivables,
Chattel Paper, Instruments and/or payment intangibles and holding the proceeds
thereof, and may, or may direct the Debtors to, instruct all makers and/or all
obligors with respect thereto to make all payments with respect to such
Collateral directly to the Administrative Agent for deposit into such Collateral
Account.  After such direction to the Debtors, all payments, whether of
principal, interest, or other amounts, under any Contracts or otherwise with
respect to the Receivables, Chattel Paper, Instruments and/or payment
intangibles shall be directed to such Collateral Accounts until such direction
is revoked in writing by the Administrative Agent.  All such payments which may
from time to time come into the possession of any Debtor shall be held in trust
for the Administrative Agent, segregated from the other funds of such Debtor,
and delivered to the Administrative Agent immediately in the form received with
any necessary endorsement for deposit into such Collateral Account, such
delivery in no event to be later than one Business Day after receipt thereof by
the applicable Debtor.  Each Debtor agrees to execute any documents reasonably
requested by the Administrative Agent to create any Collateral Account and
pledge it to the Administrative Agent.  In connection with the foregoing, the
Administrative Agent shall have the right at any time during the existence of an
Event of Default to take any of the following actions, in the Administrative
Agent’s own name or in the name of the applicable Debtor:  compromise or extend
the time for payment of any payments due with respect to any Instrument or
Chattel Paper upon such terms as the Administrative Agent may reasonably
determine; endorse the name of the applicable Debtor, on checks, instruments, or
other evidences of payment with respect to any such Collateral; make written or
verbal requests for verification of amount owing on any such Collateral from the
maker thereof or obligor thereunder; open mail addressed to such Debtor which
the Administrative Agent reasonably believes relates to any such Collateral,
and, to the extent of checks or other payments with respect to any such
Collateral, dispose of same in accordance with this Agreement; take action in
the Administrative Agent’s name or the applicable Debtor’s name, to enforce
collection; and take all other action necessary to carry out this Agreement and
give effect to the Administrative Agent’s rights hereunder.  Costs and expenses
incurred by the Administrative Agent in collection and enforcement of amounts
owed under any Contracts or otherwise with respect to the Receivables, Chattel
Paper, Instruments and/or payment intangibles, including attorneys’ fees and
out-of-pocket expenses, shall be reimbursed by the applicable Debtor to the
Administrative Agent on demand.  If at any time no Cash Dominion Trigger Period
exists, then upon request of the Borrower the Administrative Agent shall
promptly revoke any instructions to account debtors to make payment to the
Collateral Accounts and shall pay the amounts in the Collateral Accounts to the
Debtors as their interests may appear.

6.3Contracts.  During the existence of an Event of Default, the Administrative
Agent may, at its option, exercise one or more of the following remedies with
respect to the Contracts that constitute Collateral:

(a)(i) take any action permitted under Section 6.2 and (ii) in the place and
stead of the applicable Debtor, exercise any other rights of such Debtor under
the Contracts in accordance with the terms thereof.  Without limitation of the
foregoing, each Debtor agrees that under the foregoing circumstances, the
Administrative Agent may give notices, consents and demands and make elections
under the Contracts, modify or waive the terms of the Contracts and enforce the
Contracts, in each case, to the same extent and on the same terms as such Debtor
might have done in accordance with the terms of such Contracts and applicable
Law.  It is



-16-

 

--------------------------------------------------------------------------------

 

 

understood and agreed that notwithstanding the exercise of such rights and/or
the taking or such actions by the Administrative Agent, such Debtor shall remain
liable for performance of its obligations under the Contracts; and

(b)upon receipt by the Administrative Agent of notice from any counterparty to
any Contract of such Person’s intent to terminate such Contract, the
Administrative Agent shall be entitled to (i) cure or cause to be cured the
condition giving rise to such Person’s right of termination of such Contract, or
(ii) acquire and assume (or assign and cause the assumption by a third party of)
the rights and obligations of the applicable Debtor under such Contract.

6.4Foreclosure.    

(a)The Administrative Agent may foreclose on the Collateral in any manner
permitted by the courts of or in the State of New York or the jurisdiction in
which any Collateral is located.  If the Administrative Agent should institute a
suit for the collection of the Secured Obligations and for the foreclosure of
this Agreement, the Administrative Agent may at any time before the entry of a
final judgment dismiss the same, and take any other action permitted by this
Agreement.

(b)To the extent permitted by law, the Administrative Agent may exercise all the
foreclosure rights and remedies of a secured party under the UCC.  In connection
therewith, the Administrative Agent may sell any Collateral at public or private
sale, at the office of the Administrative Agent or elsewhere, for cash or credit
and upon such other terms as the Administrative Agent deems commercially
reasonable.  The Administrative Agent may sell any Collateral at one or more
sales, and the security interest granted hereunder shall remain in effect as to
the unsold portion of the Collateral.  Each Debtor agrees that to the extent
permitted by law such sales may be made without notice.  If notice is required
by law, each Debtor hereby deems ten days advance notice of the time and place
of any public or private sale reasonable notification, recognizing that if any
portion of the Collateral is perishable or threatens to decline speedily in
value or is of a type customarily sold on a recognized market, shorter notice
may be reasonable.  The Administrative Agent shall not be obligated to make any
sale of Collateral regardless of notice of sale having been given.  The
Administrative Agent may adjourn any sale by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was adjourned.  In the event that any sale hereunder is
not completed or is defective in the opinion of the Administrative Agent, the
Administrative Agent shall have the right to cause subsequent sales to be made
hereunder.  Any statements of fact or other recitals made in any bill of sale,
assignment, or other document representing any sale hereunder, including
statements relating to the occurrence of an Event of Default, acceleration of
the Secured Obligations, notice of the sale, the time, place, and terms of the
sale, and other actions taken by the Administrative Agent in relation to the
sale may be conclusively relied upon by the purchaser at any sale
hereunder.  The Administrative Agent may delegate to any agent the performance
of any acts in connection with any sale hereunder, including the sending of
notices and the conduct of the sale.



-17-

 

--------------------------------------------------------------------------------

 

 

6.5Application of Proceeds.    

(a)Unless otherwise specified herein, any cash proceeds received by the
Administrative Agent from the sale of, collection of, or other realization upon
any part of the Collateral or any other amounts received by the Administrative
Agent hereunder may be, at the reasonable discretion of the Administrative Agent
(i) held by the Administrative Agent in one or more Collateral Accounts as cash
collateral for the Secured Obligations or (ii) applied to the Secured
Obligations.

(b)Amounts applied to the Secured Obligations shall be applied in the following
order:

First, to the payment of the costs and expenses of exercising the Administrative
Agent’s rights hereunder, whether expressly provided for herein or otherwise;
and

Second, to the payment of the Secured Obligations in the order set forth in
Section 8.03 of the Credit Agreement.

Any surplus cash collateral or cash proceeds held by the Administrative Agent
after payment in full of the Secured Obligations and the termination of any
commitments of the Administrative Agent to any Debtor, and following any further
application of such amounts required to be provided to the Secured Parties (as
defined in the Term Loan Agreement) pursuant to the Intercreditor Agreement,
shall be paid over to such Debtor or to whomever may be lawfully entitled to
receive such surplus.

6.6Waiver of Certain Rights.  To the full extent each Debtor may do so, such
Debtor shall not insist upon, plead, claim, or take advantage of any law
providing for any appraisement, valuation, stay, extension, or redemption, and
such Debtor hereby waives and releases the same, and all rights to a marshaling
of the assets of such Debtor, including the Collateral of such Debtor, or to a
sale in inverse order of alienation in the event of foreclosure of the liens and
security interests hereby created.  Such Debtor shall not assert any right under
any law pertaining to the marshaling of assets, sale in inverse order of
alienation, the administration of estates of decedents or other matters whatever
to defeat, reduce, or affect the right of the Administrative Agent under the
terms of this Agreement.

6.7Remedies Cumulative.  The Administrative Agent’s remedies under this
Agreement and the Loan Documents to which any Debtor is a party shall be
cumulative, and no delay in enforcing this Agreement and the Loan Documents to
which any Debtor is a party shall act as a waiver of the Administrative Agent’s
rights hereunder.

6.8Reinstatement.  The obligations of each Debtor under this Agreement shall
continue to be effective or automatically be reinstated, as the case may be, if
at any time payment of any of the Secured Obligations is rescinded or otherwise
must be restored or returned by the Administrative Agent upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of any Debtor or any
other obligor or otherwise, all as though such payment had not been made.



-18-

 

--------------------------------------------------------------------------------

 

 

Section 7.

MISCELLANEOUS

7.1Amendments.  None of the terms or provisions of this Agreement may be waived,
amended, supplemented or otherwise modified except in accordance with
Section 10.01 of the Credit Agreement.  No consent of any Hedge Bank or any Cash
Management Bank (except in such Person’s capacity as a Lender, if applicable)
shall be required for any waiver, amendment, supplement or other modification to
this Agreement.

7.2Notices.  All notices, requests and demands to or upon the Administrative
Agent hereunder shall be in writing and effected in the manner provided for in
Section 10.02 of the Credit Agreement.  All notices, requests and demands
hereunder to any Debtor shall be in writing and given to it at its address or
telecopy number set forth in Schedule 10.02 to the Credit Agreement or at such
other address in the United States as may be specified by such Debtor in a
written notice delivered to the Administrative Agent in accordance with
Section 10.02 of the Credit Agreement.

7.3No Waiver by Course of Conduct; Cumulative Remedies; No Duty.  No failure to
exercise, nor any delay in exercising, on the part of the Administrative Agent,
any right, power or privilege hereunder shall operate as a waiver thereof.  No
single or partial exercise of any right, power or privilege hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  A waiver by the Administrative Agent of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy that the Administrative Agent would otherwise have on any future
occasion.  The rights and remedies provided herein and in the other Loan
Documents are cumulative, may be exercised singly or concurrently and are not
exclusive of any other rights or remedies provided by law.  The powers conferred
on Administrative Agent under this Agreement are solely to protect
Administrative Agent’s rights under this Agreement and shall not impose any duty
upon it to exercise any such powers.  Except as elsewhere provided hereunder,
Administrative Agent shall have no duty as to any of the Collateral or as to the
taking of any necessary steps to preserve rights against prior parties or any
other rights pertaining to the Collateral.

7.4Enforcement Expenses; Indemnification.    

(a)Each Debtor agrees to pay, or reimburse the Administrative Agent and each
holder of the Secured Obligations for, all costs and expenses incurred in
connection with the enforcement, attempted enforcement, exercise, or
preservation of any rights or remedies under this Agreement or the other Loan
Documents to which such Debtor is a party (including all such costs and expenses
incurred during any “workout” or restructuring in respect of the Obligations and
during any legal proceeding, including any proceeding under any Debtor Relief
Law), including all attorney fees.

(b)Each Debtor agrees to pay, and to indemnify and hold the Administrative Agent
and each holder of the Secured Obligations harmless from, any and all
liabilities with respect to, or resulting from any delay in paying, any and all
stamp, excise, sales or other taxes



-19-

 

--------------------------------------------------------------------------------

 

 

which may be payable or determined to be payable with respect to any of the
Collateral or in connection with any of the transactions contemplated by this
Agreement.

(c)Each Debtor agrees to pay, and to indemnify and hold the Administrative
Agent, each holder of the Secured Obligations, and their respective Affiliates,
directors, officers, employees, counsel, agents and attorneys-in-fact
(collectively the “Indemnitees”) harmless from, any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses and disbursements (including the fees, charges and
disbursements of any counsel for any Indemnitee) of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted against
any such Indemnitee in any way relating to or arising out of or in connection
with the execution, delivery, enforcement, performance or administration of any
Guaranty, this Agreement, or any Loan Document to which such Debtor is a party,
in all cases, whether or not caused by or arising, in whole or in part, out of
the negligence of the Indemnitee;  provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee.

(d)All amounts due under this Section 7.4 shall be payable upon demand therefor.
The agreements in this Section shall survive repayment of the Obligations and
all other amounts payable under the Credit Agreement and the other Loan
Documents.

7.5Successors and Assigns.  This Agreement shall be binding upon the successors
and assigns of each Debtor and shall inure to the benefit of the Administrative
Agent and the holders of the Secured Obligations and their successors and
assigns; provided that no Debtor may assign, transfer or delegate any of its
rights or obligations under this Agreement without the prior written consent of
the Administrative Agent.

7.6Set-Off.  Each Debtor hereby irrevocably authorizes the Administrative Agent
and each Lender at any time and from time to time upon the occurrence and during
the continuance of any Event of Default, without prior notice to such Debtor or
any other Loan Party, any such notice being waived by such Debtor to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Lender to or for the credit or the
account of the respective Debtor against any and all Obligations owing to such
Lender under the Credit Agreement, any Guaranty, or under any other Loan
Document, now or hereafter existing, irrespective of whether or not the
Administrative Agent or such Lender shall have made demand for payment and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or indebtedness.  Any
such set-off shall be subject to the notice requirements of Section 10.08 of the
Credit Agreement; provided,  however, that the failure to give such notice shall
not affect the validity of such set-off and application.

7.7Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.



-20-

 

--------------------------------------------------------------------------------

 

 

7.8Severability.  If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

7.9Section Headings.  The Section headings used in this Agreement are included
for convenience of reference only and shall not affect the interpretation of
this Agreement.

7.10Integration.  This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter.

7.11GOVERNING LAW ETC.    

(a)GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

(b)SUBMISSION TO JURISDICTION.  EACH DEBTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C
ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c)WAIVER OF VENUE.  EACH DEBTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR



-21-

 

--------------------------------------------------------------------------------

 

 

RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(d)SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 7.2.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e)WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

7.12Additional Debtors.  Each Subsidiary of the Borrower that is required to
become a party to this Agreement after the date hereof pursuant to Section 6.12
of the Credit Agreement shall become a Debtor for all purposes of this Agreement
upon execution and delivery by such Subsidiary of an instrument in the form of
Annex I hereto.

7.13Termination; Releases.    

(a)This Security Agreement and the security interest created hereby shall
terminate upon termination of the Aggregate Commitments and payment in full of
all Obligations (other than (A) contingent indemnification obligations and
(B) obligations and liabilities under Secured Cash Management Agreements and
Secured Hedge Agreements as to which arrangements satisfactory to the applicable
Cash Management Bank or Hedge Bank shall have been made) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the L/C Issuer
shall have been made), at which time the Administrative Agent shall execute and
deliver to the Debtors or the Debtors’ designee, at the Debtors’ expense, all
Uniform Commercial Code termination statements and similar documents which the
Debtors shall reasonably request from time to time to evidence such
termination.  Any execution and delivery of termination statements or documents
pursuant to this Section 7.13(a) shall be without recourse to or warranty by the
Administrative Agent.



-22-

 

--------------------------------------------------------------------------------

 

 

(b)Any Debtor other than the Borrower shall automatically be released from its
obligations hereunder and the security interest granted hereby in the Collateral
of such Debtor shall be automatically released in the event that all the Equity
Interests of such Debtor shall be sold, transferred or otherwise disposed of to
a Person other than a Loan Party or a Subsidiary of a Loan Party in a
transaction permitted by the Credit Agreement; provided that, to the extent
required by the Credit Agreement, the Required Lenders or, if required by the
terms of the Credit Agreement, such other requisite number of Lenders, shall
have consented to such sale, transfer or other disposition and the terms of such
consent did not provide otherwise.  If any of the Collateral shall be sold,
transferred or otherwise disposed of by any Debtor in a transaction permitted by
the Credit Agreement the security interest created hereby in any Collateral that
is so sold, transferred or otherwise disposed of shall automatically terminate
and be released upon the closing of such sale, transfer or other disposition,
and such Collateral shall be sold free and clear of the Lien and security
interest created hereby; provided,  however, that such security interest will
continue to attach to all proceeds of such sales or other dispositions.  In
connection with any of the foregoing, the Administrative Agent shall deliver to
the Debtors any Collateral then in its possession and shall execute and deliver
to the Debtors or the Debtors’ designee, at the Debtors’ expense, all Uniform
Commercial Code termination statements and similar documents that the Debtors
shall reasonably request from time to time to evidence such termination.  Any
execution and delivery of termination statements or documents pursuant to this
Section 7.13(b) shall be without recourse to or warranty by the Administrative
Agent.

(c)No consent of any Hedge Bank or any Cash Management Bank (except in such
Person’s capacity as a Lender, if applicable) shall be required for any release
of Collateral or Debtors pursuant to this Section.

(d)Each Debtor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement originally filed in connection herewith without the prior written
consent of the Administrative Agent subject to such Debtor’s rights under
Section 9-509(d)(2) of the UCC.

7.14Existing Security Agreement.  The Existing Security Agreement is hereby
amended and restated in its entirety by this Agreement, and all Liens in the
Collateral created by the Existing Security Agreement are automatically renewed
and continued.

7.15Intercreditor Agreement.  Notwithstanding anything herein to the contrary,
the Liens and security interests granted to the Administrative Agent pursuant to
this Agreement, and the exercise of any right or remedy by the Administrative
Agent hereunder, are subject in all respects to the provisions of the
Intercreditor Agreement. In the event of any conflict between the terms of the
Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern and control.

[Signature pages follow.]

 

-23-

 

--------------------------------------------------------------------------------

 

 

EXECUTED as of the date first above written.

BANK OF AMERICA, N.A.,
as Administrative Agent

 

 

 

By:  /s/Hance VanBeber

Name:Hance VanBeber

Title:Senior Vice President

 





Signature Page to Second Amended and Restated Security Agreement
Basic Energy Services, Inc.

--------------------------------------------------------------------------------

 

 



BASIC ENERGY SERVICES, INC.

ACID SERVICES, LLC

ADMIRAL WELL SERVICE, INC.

BASIC ENERGY SERVICES GP, LLC

BASIC ESA, INC.

BASIC MARINE SERVICES, INC.

CHAPARRAL SERVICE, INC.

FIRST ENERGY SERVICES COMPANY

GLOBE WELL SERVICE, INC.

JETSTAR ENERGY SERVICES, INC.

JETSTAR HOLDINGS, INC.

JS ACQUISITION LLC

LEBUS OIL FIELD SERVICE CO.

Maverick Coil Tubing Services, LLC

Maverick Solutions, LLC

Maverick Stimulation Company, LLC

Maverick Thru-Tubing SERVICES, LLC

MCM Holdings, LLC

MSM Leasing, LLC

PERMIAN PLAZA, LLC

PLATINUM PRESSURE SERVICES, INC.

SCH DISPOSAL, L.L.C.

SLEDGE DRILLING CORP.

The Maverick Companies, LLC

XTERRA FISHING & RENTAL TOOLS CO.

 

 

 

By:  /s/Alan Krenek

Name: Alan Krenek

Title:Senior Vice President, Chief Financial Officer, Treasurer and Secretary

 

 

BASIC ENERGY SERVICES LP, LLC

 

 

 

By:  /s/Jerry Tufly

Name:Jerry Tufly

Title:Sole Manager and President

 

 





Signature Page to Second Amended and Restated Security Agreement
Basic Energy Services, Inc.

--------------------------------------------------------------------------------

 

 



BASIC ENERGY SERVICES, L.P.

 

By:BASIC ENERGY SERVICES GP, LLC, its General Partner

 

By:BASIC ENERGY SERVICES, INC., its Sole Member

 

 

 

By:  /s/Alan Krenek

Name:Alan Krenek

Title:Senior Vice President, Chief Financial Officer, Treasurer and Secretary

 

 

TAYLOR INDUSTRIES, LLC

 

 

By:  /s/Alan Krenek

Name:Alan Krenek

Title:Senior Vice President, Chief Financial Officer, Treasurer and Secretary

 

 

Signature Page to Second Amended and Restated Security Agreement
Basic Energy Services, Inc.

--------------------------------------------------------------------------------

 

 

Schedule 3.3

ORGANIZATION & LOCATION INFORMATION

Debtor

Jurisdiction & Type of Organization

Organizational ID#

Chief Executive Office,

Sole Place of Business, or

Principal Residence

Basic Energy Services, Inc.

Delaware corporation

3611854

801 Cherry Street, Suite 2100, Fort Worth, TX 76102

Acid Services, LLC

Kansas limited liability company

2347722

801 Cherry Street, Suite 2100, Fort Worth, TX 76102

Admiral Well Service, Inc.

Texas corporation

0801050244

801 Cherry Street, Suite 2100, Fort Worth, TX 76102

Basic Energy Services GP, LLC

Delaware limited liability company

3611876

801 Cherry Street, Suite 2100, Fort Worth, TX 76102

Basic Energy Services LP, LLC

Delaware limited liability company

3611879

801 Cherry Street, Suite 2100, Fort Worth, TX 76102

Basic Energy Services, L.P.

Delaware limited partnership

2307778

801 Cherry Street, Suite 2100, Fort Worth, TX 76102

Basic ESA, Inc.

Texas corporation

57139400

801 Cherry Street, Suite 2100, Fort Worth, TX 76102

Basic Marine Services, Inc.

Delaware corporation

3917169

801 Cherry Street, Suite 2100, Fort Worth, TX 76102

Chaparral Service, Inc.

New Mexico corporation

642181

801 Cherry Street, Suite 2100, Fort Worth, TX 76102

First Energy Services Company

Delaware corporation

3215172

801 Cherry Street, Suite 2100, Fort Worth, TX 76102

Globe Well Service, Inc.

Texas corporation

46471700

801 Cherry Street, Suite 2100, Fort Worth, TX 76102

JetStar Energy Services, Inc.

Texas corporation

800481218

801 Cherry Street, Suite 2100, Fort Worth, TX 76102

JetStar Holdings, Inc.

Delaware corporation

3954247

801 Cherry Street, Suite 2100, Fort Worth, TX 76102

JS Acquisition LLC

Delaware corporation

4278935

801 Cherry Street, Suite 2100, Fort Worth, TX 76102

LeBus Oil Field Service Co.

Texas corporation

77931600

801 Cherry Street, Suite 2100, Fort Worth, TX 76102

Maverick Coil Tubing Services, LLC

Colorado limited liability company

20001207071

801 Cherry Street, Suite 2100, Fort Worth, TX 76102

Maverick Solutions, LLC

Colorado limited liability company

20031245775

801 Cherry Street, Suite 2100, Fort Worth, TX 76102

Maverick Stimulation Company, LLC

Colorado limited liability company

19961105940

801 Cherry Street, Suite 2100, Fort Worth, TX 76102

Maverick Thru-Tubing Services, LLC

Colorado limited liability company

20091658924

801 Cherry Street, Suite 2100, Fort Worth, TX 76102



Schedule  to Security Agreement

-1-

 

--------------------------------------------------------------------------------

 

 

MCM Holdings, LLC

Colorado limited liability company

20011090566

801 Cherry Street, Suite 2100, Fort Worth, TX 76102

MSM Leasing, LLC

Colorado limited liability company

20091399908

801 Cherry Street, Suite 2100, Fort Worth, TX 76102

Permian Plaza, LLC

Texas limited liability company

800859993

801 Cherry Street, Suite 2100, Fort Worth, TX 76102

Platinum Pressure Services, Inc.

Texas corporation

0800888088

801 Cherry Street, Suite 2100, Fort Worth, TX 76102

SCH Disposal, L.L.C.

Texas limited liability company

704317322

801 Cherry Street, Suite 2100, Fort Worth, TX 76102

Sledge Drilling Corp.

Texas corporation

800575730

801 Cherry Street, Suite 2100, Fort Worth, TX 76102

Taylor Industries, LLC

Texas limited liability company

801259923

801 Cherry Street, Suite 2100, Fort Worth, TX 76102

The Maverick Companies, LLC

Colorado limited liability company

20061298717

801 Cherry Street, Suite 2100, Fort Worth, TX 76102

XTERRA Fishing & Rental Tools Co.

Texas corporation

158550700

801 Cherry Street, Suite 2100, Fort Worth, TX 76102

 

 

Schedule  to Security Agreement

-2-

 

--------------------------------------------------------------------------------

 

 

Schedule 3.4

CERTAIN COLLATERAL

None.

 

 

Schedule 3.4 to Security Agreement

-1-

 

--------------------------------------------------------------------------------

 

 

Schedule 3.5

PLEDGED INSTRUMENTS

None.

 

 

Schedule  to Security Agreement

-1-

 

--------------------------------------------------------------------------------

 

 

Annex I to the
Security Agreement

This SUPPLEMENT NO. [  ] dated as of [                                ] (this
“Supplement”), is delivered in connection with (a) the Second Amended and
Restated Security Agreement dated as of February 26, 2016 (as amended, restated
or otherwise modified from time to time, the “Security Agreement”), among Basic
Energy Services, Inc., a Delaware corporation (the “Borrower”), certain
subsidiaries of the Borrower (such subsidiaries together with the Borrower, the
“Debtors”) and Bank of America, N.A. (“Bank of America”), as administrative
agent (in such capacity, the “Administrative Agent”) for the benefit of the
holders of the Secured Obligations (as defined therein) and (b) the Amended and
Restated Guaranty dated as of November 26, 2014 (as amended, restated or
otherwise modified from time to time, the “Guaranty”) made by the Debtors other
than the Borrower (the “Guarantors”) for the benefit of the Administrative Agent
and the Lenders.

A.Reference is made to the Amended and Restated Credit Agreement dated as of
November 26, 2014 (as amended, restated or otherwise modified from time to time,
the “Credit Agreement”), among the Borrower, the lenders from time to time party
thereto (the “Lenders”), the Administrative Agent and others.  Pursuant to the
Guaranty, the Guarantors have agreed to guarantee, among other things, the full
payment and performance of all of the Borrower’s obligations under the Credit
Agreement.

B.The Debtors have entered into the Security Agreement and the Guarantors have
entered into the Guaranty as a condition precedent to the effectiveness of the
Credit Agreement or the amendment thereof.  Section 7.12 of the Security
Agreement and Section 18 of the Guaranty provide that additional Subsidiaries of
the Borrower may become Debtors under the Security Agreement and Guarantors
under the Guaranty by execution and delivery of an instrument in the form of
this Supplement.  The undersigned Subsidiary (the “New Debtor”) is executing
this Supplement in accordance with the requirements of the Credit Agreement to
become a Debtor under the Security Agreement and a Guarantor under the Guaranty.

C.Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Security Agreement, the Guaranty, and the
Credit Agreement.

Accordingly, the Administrative Agent and the New Debtor agree as follows:

Section 1.In accordance with Section 7.12 of the Security Agreement, the New
Debtor by its signature below becomes a Debtor under the Security Agreement with
the same force and effect as if originally named therein as a Debtor, and the
New Debtor hereby (a) agrees to all the terms and provisions of the Security
Agreement applicable to it as a Debtor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Debtor
thereunder are true and correct in all material respects on and as of the date
hereof.  The Schedules to the Security Agreement are hereby supplemented by the
Schedules attached hereto with respect to the New Debtor.  In furtherance of the
foregoing, the New Debtor, as security for the payment and performance in full
of the Secured Obligations (as defined in the Security Agreement), does hereby
create and grant to the Administrative Agent, for the benefit of the



to Security Agreement

-1-

 

--------------------------------------------------------------------------------

 

 

holders of the Secured Obligations, a security interest in and lien on all of
the New Debtor’s right, title and interest in and to the Collateral of the New
Debtor.  Each reference to a “Debtor” in the Security Agreement shall be deemed
to include the New Debtor.

Section 2.In accordance with Section 18 of the Guaranty, the New Debtor by its
signature below becomes a Guarantor under the Guaranty with the same force and
effect as if originally named therein as a Guarantor, and the New Debtor hereby
(a) agrees to all the terms and provisions of the Guaranty applicable to it as a
Guarantor thereunder and (b) represents and warrants that the representations
and warranties made by it as a Guarantor thereunder are true and correct on and
as of the date hereof.  Each reference to a “Guarantor” in the Guaranty shall be
deemed to include the New Debtor.

Section 3.The New Debtor represents and warrants to the Administrative Agent
that this Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms.

Section 4.This Supplement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts (including by telecopy), and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument.

Section 5.Except as expressly supplemented hereby, the Security Agreement and
the Guaranty shall remain in full force and effect.

Section 6.THIS SUPPLEMENT SHALL BE GOVERNED BY, AND INTERPRETED AND CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY, THE LAW OF THE STATE OF NEW YORK, WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.

Section 7.All communications and notices to the New Debtor under the Security
Agreement or the Guaranty shall be in writing and given as provided in
Section 7.2 of the Security Agreement to the address for the New Debtor set
forth under its signature below.

Section 8.The New Debtor agrees to reimburse the Administrative Agent for its
reasonable out of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Administrative Agent.





to Security Agreement

-2-

 

--------------------------------------------------------------------------------

 

 



IN WITNESS WHEREOF, the New Debtor and the Administrative Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

[Name of New Debtor],

 

 

 

By: 

Name: 

Title: 

Address: 





 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

By: 

Name: 

Title: 

Address: 





 

 

to Security Agreement

-3-

 

--------------------------------------------------------------------------------

 

 

Supplemental Schedules
to the Security Agreement



to Security Agreement

-1-

 

--------------------------------------------------------------------------------